PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                _______________

                     No. 17-2458
                   _______________

           UNITED STATES OF AMERICA

                           v.

              BERNARD GREENSPAN,
                             Appellant
                 _______________

     On Appeal from the United States District Court
              for the District of New Jersey
             (D.C. No. 2:16-cr-00114-001)
      District Judge: Honorable William H. Walls
                    _______________

               Argued September 7, 2018

Before: HARDIMAN, KRAUSE, and BIBAS, Circuit Judges

                 (Filed: April 17, 2019)
                   _______________
Peter Goldberger [ARGUED]
Pamela A. Wilk
50 Rittenhouse Place
Ardmore, PA 19003
       Counsel for Appellant

Craig Carpenito, United States Attorney
Mark E. Coyne
John F. Romano
Steven G. Sanders [ARGUED]
Office of United States Attorney
970 Broad Street
Room 700
Newark, NJ 07102
       Counsel for Appellee

                      _______________

                OPINION OF THE COURT
                    _______________

BIBAS, Circuit Judge.
    Sometimes, the only plausible explanation for a lab’s
stream of payments to a doctor is cash for blood. Over seven
years, Dr. Bernard Greenspan referred more than 100,000
blood tests to Biodiagnostic Laboratory Services. The Lab
made more than $3 million off these tests. In exchange, the Lab
gave Greenspan and his associates more than $200,000 in cash,
gifts, and other benefits.




                               2
   A jury convicted Greenspan of fraud and of taking bribes
and kickbacks. He raises four claims of error. But none war-
rants reversal, particularly because the evidence of his guilt
was overwhelming.
    First, the District Court suggested at one point that Green-
span bore the burden of proof on his advice-of-counsel de-
fense. And it improperly excluded and limited evidence on this
defense. But the unpreserved jury-instruction error did not
prejudice him. And the Court’s errors in excluding and limiting
related evidence were harmless.
   Second, the Court properly excluded evidence that the
blood tests were medically necessary. That evidence was only
marginally relevant and risked misleading the jury.
    Third, we need not decide whether the prosecution con-
structively amended the indictment to broaden the potential ba-
ses for conviction. Even if it did, Greenspan’s trial counsel
never objected to any amendment. And any error would not
have seriously affected the proceedings’ fairness, integrity, or
public reputation because the evidence was overwhelming and
essentially uncontroverted.
    Fourth, the Court erred in asking only Greenspan’s counsel,
not Greenspan personally, whether he wished to speak at sen-
tencing. As his counsel explained, Greenspan chose not to al-
locute and used other ways to plead for leniency. But this de-
liberate tactical choice amounts to sandbagging, and we will
not reward this litigation strategy. So we will affirm.




                               3
                       I. BACKGROUND
    Greenspan was a long-time family doctor who ran a solo
medical practice. The Lab tests blood samples so doctors, in-
cluding Greenspan, can diagnose and treat their patients. For
years, the Lab made a series of payments to Greenspan and his
practice. Most of the Lab’s payments are undisputed. The key
dispute at trial was whether Greenspan took these payments as
bribes or kickbacks in exchange for referring blood tests to the
Lab. The prosecution’s three cooperating witnesses insisted
that Greenspan did, but Greenspan consistently denied it.
   A. The alleged bribery and kickback scheme
    Health-insurance companies negotiate low rates for blood
tests with labs that are in their network. But they sometimes let
out-of-network labs test blood samples and charge higher rates.
That creates a lucrative business opportunity for out-of
network labs if they can persuade doctors to send blood sam-
ples to them.
    Brothers David and Scott Nicoll bought the Lab and ran it
with their cousin, Craig Nordman. All three men eventually
pleaded guilty to bribing roughly a hundred doctors for refer-
rals, and testified against Greenspan as cooperating witnesses.
    In early 2006, David visited Greenspan and persuaded him
to start referring blood tests to the Lab. His visit came at an
opportune time: Greenspan’s medical practice was bleeding
cash. As Greenspan’s long-time office manager testified,
sometimes Greenspan and his staff could not draw a salary.
And the doctor complained to his staff weekly that he needed




                               4
more money. Over the next seven years, Greenspan, his medi-
cal practice, his staff, his son, and even his mistress received a
variety of benefits from the Lab, David and Scott Nicoll, Nord-
man, and Nordman’s shell company, Advantech.
    Everyone agreed that Greenspan tried to steer blood to the
Lab. On cross-examination, Greenspan admitted that “yes, [he]
would try. Yes, [he] would try” to “send the blood to [David’s]
laboratory” and that “David Nicoll knew [Greenspan] would
try to send [David] blood.” App. 2523; accord App. 2525. Da-
vid testified that, right after Greenspan agreed to send blood to
the Lab, Greenspan called in his office manager and told her
that the office would “do whatever [it] could to help support
[David].” App. 1083. The office manager corroborated that
Greenspan told that to her: “If you can use [the Lab], use [the
Lab].” App. 1614. Greenspan then began sending blood to the
Lab.
    The heart of the case at trial was whether Greenspan was
steering blood tests to the Lab in exchange for payments and
other benefits. Here are the payments and benefits:
   1. Rent payments. Federal bribery, kickback, and fraud
laws forbid any quid pro quo for blood-test referrals. But until
2010, New Jersey allowed blood labs to put a phlebotomist (a
professional trained to draw blood) in a doctor’s office in ex-
change for rental payments. So David offered Greenspan an
on-site phlebotomist plus $2000 per month in rent to accom-
modate her.




                                5
    Greenspan asked his lawyer, the late Barry Cohen, to re-
view the contract. According to David, Greenspan asked Co-
hen: “How do we make this contract look legitimate and how
do we get it to pass the smell test”? App. 1064. Cohen allegedly
reviewed the contract in front of them and advised against us-
ing a round number. So the Lab lowered the rent from $2000
to $1992.50 per month and began paying that amount. Green-
span denied that David was present at the meeting and disputed
David’s account of what was said.
    In the contract, the Lab promised to pay monthly rent in
exchange for the phlebotomist’s using 50% of Greenspan’s
2000-square-foot office. But those numbers were dubious in
several respects. Greenspan’s office was only about 1658
square feet, not 2000. And even though the phlebotomist
shared access to bathrooms, waiting areas, and other rooms,
she occupied only one room that took up less than 5% of the
office, not 50%.
    Though the Lab used very little space, its rent payments be-
gan at more than 50% of the rent Greenspan paid for the entire
office. And the Lab’s rent increased over time. By 2010, the
Lab paid more than 66% of Greenspan’s rent.
    And that is not all: Greenspan was also collecting $1750
per month in rent from two other companies that shared some
of the rooms supposedly used by the phlebotomist. So Green-
span made a substantial profit from renting his office space.
   2. Service fees. On top of its rent, the Lab paid Greenspan
service fees for the costs associated with drawing blood. It did




                               6
so even though it was also providing the phlebotomist and pay-
ing her salary to do just that. By 2010, these fees were $1748
per month.
    3. Consulting fees. In July 2010, New Jersey banned labs
from renting space from and entering into service agreements
with doctors. N.J. Admin. Code § 8:44-2.14(a)(2) (2010). So
the Lab ended its rental agreement with Greenspan. Instead, it
engaged him as a consultant.
    David testified that he met with Greenspan in November
2010 to discuss an alternative payment plan. He said that he
first offered Greenspan cash payments, but the doctor worried
about depositing large amounts of cash each month. So they
agreed to pay him consulting fees indirectly through a shell
company called Advantech. They also agreed that David’s
cousin Nordman, Advantech’s sole employee, would visit
Greenspan once a month for consulting advice. In return, Ad-
vantech sent Greenspan $1500 per month, which the Lab reim-
bursed.
    Greenspan admitted meeting with Nordman every month
for two-and-a-half years and receiving the payments from Ad-
vantech. And he admitted knowing that Nordman also worked
for the Lab. But he denied meeting with David about the con-
sulting arrangement and denied knowing that the payments
came from the Lab.
   Greenspan claimed that the consulting sessions were legit-
imate. But just as with the rental agreement, the details were
suspect. The unscheduled sessions sometimes lasted for only
ten or fifteen minutes. And Nordman and Greenspan’s staff




                              7
testified that the doctor worked during the sessions, seeing pa-
tients, filling out charts, taking calls, or dealing with the office
staff.
    Nordman’s notes from the consulting sessions corroborate
this story. They show that Greenspan asked him questions
about the Lab as its sales representative. And they show Green-
span assigning Nordman work, such as picking up his favorite
iced tea. Nordman testified that he asked almost no medical
questions and that Greenspan never told him anything that was
useful to Advantech.
    Finally, the consulting fee was unusually high. According
to his own testimony and records, Greenspan consulted with
others for much less; he received between $10 and $175 in fees
for up to an hour, and on one occasion $500 for two-and-a-half
hours. No one else paid anywhere near $1500 for sessions
ranging from ten minutes to an hour.
    4. Fee-per-test payments. The one set of payments that
Greenspan denied receiving was a series of envelopes of cash.
Certain tests were especially profitable for the Lab. So the Lab
paid doctors a modest cash bonus for each one they referred to
the Lab. Scott testified that he hand-delivered cash payments
to Greenspan, and Nordman testified that he left them in
Greenspan’s desk drawer. The cash payments were not large:
at $10 per test, the envelopes often contained little more than
$100. And though Greenspan denied receiving these payments,
Advantech’s careful recordkeeping confirms them.




                                 8
   5. Christmas parties. Greenspan asked Nordman to pay for
two Christmas parties for Greenspan and his staff, in 2011 and
2012. The first cost just under $1000; the second, about $2000.
    Greenspan admitted asking Nordman for the parties. But he
denied knowing that the Lab paid for them. Yet he charged
each party to one of the Lab’s corporate credit cards. And Scott
signed one of the event agreements. So Greenspan’s denial was
dubious. And his explanation was even more so: Greenspan
testified that the expensive parties were Nordman’s way of
thanking the staff for access to the office and for the occasional
snack or “cup of coffee.” App. 2549-50.
    6. Hiring Greenspan’s mistress and son. Next, Greenspan
asked David to hire his mistress, whom he had been supporting
financially. So the Lab hired her to process data. But she was a
bad employee, so the Lab fired her after a year. To make up for
her lost income, the Lab increased its service fees to Greenspan
by $1000 per month.
   Greenspan also got the Lab to hire his son. The Lab did not
need him, but hired him anyway to enter data.
    In sum, Greenspan contended that he did nothing wrong.
He argued that, at first, New Jersey law let doctors accept rent
payments from blood labs. And an on-site phlebotomist was
helpful to ensure that patients would complete their blood
work. But the prosecution argued that, whatever legitimate rea-
sons Greenspan may have had for the payments, he also took
many creative streams of money from the Lab in exchange for
his blood-test referrals.




                                9
   B. Procedural history
    A grand jury charged Greenspan with accepting kickbacks,
in violation of 42 U.S.C. § 1320a-7(b)(1)(A); using interstate
facilities with the intent to commit commercial bribery, in vio-
lation of 18 U.S.C. § 1952(a)(1), (3); committing honest-ser-
vices wire fraud, in violation of 18 U.S.C. §§ 1343, 1346; and
conspiracy to do all of the above.
    The trial lasted sixteen days. The District Court struggled
to decide whether to admit testimony about whether the blood
tests were medically necessary. In the end, Greenspan himself
got to testify that he had ordered blood tests because they were
necessary to diagnose and treat his patients’ maladies. But the
Court excluded expert and other testimony to the same effect.
    The Court also wrestled with whether Greenspan could tes-
tify about his conversations with his lawyer. It concluded that
he could, but only about five of the eight agreements his lawyer
reviewed and not about anything that his lawyer had told him.
And at one point, the Court appeared to shift the burden of
proof to him. The jury deliberated for only a few hours before
convicting Greenspan on all counts.
    Greenspan hired separate counsel just for sentencing. Be-
fore sentencing, Greenspan’s sentencing counsel submitted a
thorough letter brief pleading for leniency. His counsel also
submitted two videos explaining why Greenspan deserved a
lower sentence: one from two former prison wardens and a
clinical and forensic psychologist; the other prominently fea-
turing Greenspan as well as his family and former patients.




                              10
    Greenspan also made a written acceptance-of-responsibil-
ity statement, addressing the Court directly and offering a
heartfelt apology. But at sentencing, the Court asked only
Greenspan’s counsel, not Greenspan himself, if he wanted to
speak.
   Greenspan’s sentencing-guidelines range was 63 to 78
months. But the District Court gave Greenspan a four-level
downward departure from that range. It cited as reasons his ad-
vanced age, his health, and his distinguished career. And the
Court sentenced Greenspan to 41 months’ imprisonment,
which was at the bottom of the new range. That is nearly two
years below the bottom of the original recommended guideline
range.
   Greenspan now appeals, raising four claims:
   (1) on Greenspan’s advice-of-counsel defense, the District
   Court
      (a) should not have implied that Greenspan bore any
      burden of proof;
      (b) should have let Greenspan testify about what his
      lawyer told him, and
      (c) should not have limited the defense to five particular
      agreements;
   (2) on medical necessity, the Court should have let him in-
   troduce an expert witness and cross-examine the prosecu-
   tion’s witnesses;




                              11
   (3) in its closing argument, the prosecution should not have
   constructively amended the indictment, by suggesting that
   the jury could convict based on acts different from those
   listed in Counts Three and Four of the indictment; and
   (4) at sentencing, the Court should have addressed Green-
   span directly and asked him if he wanted to allocute.
   All four claims fail.
  II. THOUGH THE DISTRICT COURT ERRED IN LIMITING
   THE ADVICE-OF-COUNSEL DEFENSE, THOSE ERRORS
                  WERE HARMLESS
    First, Greenspan argues that the District Court erred by lim-
iting his advice-of-counsel defense. Here is how that defense
works: Imagine that you are thinking about doing something
and want to know if it is legal. So you go to your lawyer and
tell him all the material facts about it. He responds that the ac-
tion is legal as long as you do it the way he tells you to. You
follow that advice to the letter. But your lawyer was mis-
taken—you broke the law. So you get charged with a crime.
And it is a specific-intent crime, so it requires proof that you
acted willfully or with an unlawful intent. But because you re-
lied on that legal advice in good faith, you did not willfully
violate the law. United States v. Traitz, 871 F.2d 368, 382 (3d
Cir. 1989).
    Advice of counsel is thus a species of good-faith defense.
It negates the mental state required for the crime. See id. Be-
cause it goes to whether the defendant had the requisite mental
state, it is not an affirmative defense. United States v. Scully,
877 F.3d 464, 476 (2d Cir. 2017). The advice-of-counsel issue




                               12
does not arise unless there are enough facts in the record to
support the defense’s prerequisites. Id. Only after the defend-
ant satisfies his burden of producing enough facts must the
prosecution rebut this defense. Id. at 476-77. And the trial court
decides whether the defendant has met his burden. Id. at 477
n.5.
    So the defendant bears the initial burden of production. But
he bears no burden of persuasion. The prosecution is always
responsible for proving the defendant’s guilty state of mind. So
at all times, the burden of persuasion remains with the prose-
cution. Id. at 476.
    Greenspan contends that the District Court erred in three
ways: (1) instructing the jury that he had to “demonstrate” the
prerequisites for the defense; (2) excluding as hearsay some of
his testimony about Cohen’s legal advice; and (3) limiting the
scope of the defense to five particular agreements rather than
all eight. We agree that the jury instruction erroneously sug-
gested that Greenspan bore the burden of proving his mental
state. But this unpreserved error did not prejudice him. The lat-
ter two rulings were also errors, but they were harmless.
  A. The jury instruction erroneously suggested that
Greenspan bore the burden of persuasion
   Greenspan argues that the jury instruction on the advice-of-
counsel defense wrongly shifted the burden of proof to him. He
never objected to this instruction, so we review for plain error.
Fed. R. Crim. P. 52(b). Under Olano’s four-part framework,
we reverse only if (1) there was an “error”; (2) the error was
“plain”; (3) the error prejudiced or “affect[ed] substantial




                               13
rights”; and (4) not correcting the error would “ ‘seriously af-
fect[ ] the fairness, integrity or public reputation of judicial
proceedings.’ ” United States v. Olano, 507 U.S. 725, 732, 734-
36 (1993) (quoting United States v. Young, 470 U.S. 1, 15
(1985)). Olano’s fourth prong is discretionary. Even if an error
satisfies the first three prongs, we may correct the error but
need not do so. 507 U.S. at 735. When reviewing jury instruc-
tions, we look at the instructions as a whole, not piecemeal.
United States v. Shaw, 891 F.3d 441, 450 (3d Cir. 2018).
    Greenspan challenges both the beginning and the end of the
instruction. The end was proper. Greenspan claims that the
Court erred by telling the jury “that to return an acquittal [it]
has to find that ‘the defendant lacked the requisite intent to vi-
olate the law.’ ” Appellant’s Br. 37 (emphasis added to the por-
tion quoting the jury instruction at App. 2887). But the instruc-
tion did not tell the jury that it had to find anything to acquit.
That is counsel’s gloss. The actual instruction simply ex-
plained: “Rather, the basis for the defense is that relying upon
counsel’s advice, the defendant lacked the requisite intent to
violate the law.” App. 2887. It accurately quoted our governing
precedent. See Traitz, 871 F.2d at 382. So that part of the in-
struction was proper.
   But the beginning of the instruction was erroneous: “To
avail himself of the advice of counsel defense, the defendant
has to demonstrate from the evidence each of the” prerequisites
of the defense. App. 2887 (emphases added). The District
Court was likely trying to explain that Greenspan bore the bur-
den of producing enough facts to put the defense in issue. But




                               14
mentioning the defendant’s burden of production in jury in-
structions risks confusing the jury about who bears the burden
of persuasion throughout the trial. See Scully, 877 F.3d at 477
n.5. And the words “avail himself” and “demonstrate” errone-
ously suggested that Greenspan bore the burden of disproving
his mental state. But the burden of proving that element, and
every other, always remains on the prosecution. See Patterson
v. New York, 432 U.S. 197, 204-05 (1977); In re Winship, 397
U.S. 358, 364 (1970). So this phrasing was improper.
    We need not decide whether this error was plain because it
was not prejudicial. Instructional errors that shift the burden of
proof are not structural errors that “automatically require re-
versal of an otherwise valid conviction.” Rose v. Clark, 478
U.S. 570, 579 (1986). We will affirm a guilty verdict despite a
jury-instruction error on criminal intent if the prosecution’s ev-
idence “conclusively establish[ed] [criminal] intent, so that no
rational jury could find that the defendant committed the rele-
vant criminal act but did not intend to cause injury.” Id. at 580-
81. As we explain below, this is such a case. This error did not
prejudice Greenspan.
    One final note: The District Court appears to have crafted
its advice-of-counsel instruction by piecing together language
from Traitz and United States v. Al-Shahin, 474 F.3d 941 (7th
Cir. 2007). For instance, it followed Traitz in warning the jury
that this defense “is not designed to insulate illegal conduct.”
App. 2887 (quoting 871 F.2d at 382). That statement of law is
technically correct, but it risks confusing a jury. Appellate de-
cisions are not always phrased well to explain complex con-
cepts to juries. Scully, 877 F.3d at 477. To avert confusion and




                               15
litigation, we suggest that trial courts draw on better alterna-
tives. See id. at 477-78 (quoting 1 Leonard B. Sand et al., Mod-
ern Federal Jury Instructions: Criminal, Instruction 8-4, at 8-
19 (2017) and Seventh Circuit Pattern Criminal Jury Instruc-
tions § 6.12 (2012)).
   B. The Court erred in limiting Greenspan’s testimony
about his lawyer’s advice
    Greenspan sought to convince the jury that, in dealing with
David and the Lab, he had relied on the advice of Cohen, his
lawyer. Cohen had died before trial, so Greenspan tried to tes-
tify about what exactly Cohen had told him. The Court let him
testify about what he had said to Cohen and did after their
meetings, but not about what Cohen had said to him. It rea-
soned that Cohen’s out-of-court statements were hearsay.
Greenspan challenges that ruling. Greenspan promptly ob-
jected at trial, so we review for harmless error. Fed. R. Crim.
P. 52(a).
    The hearsay ruling rests on a question of law, so we review
it de novo. United States v. Vosburgh, 602 F.3d 512, 538 (3d
Cir. 2010). The District Court erred. A statement is not hearsay
unless a party “offers [it] in evidence to prove the truth of the
matter asserted.” Fed. R. Evid. 801(c)(2). Cohen may have said
the agreements were lawful. But Greenspan was not using the
statements to show that the agreements were in fact lawful. He
wanted to use them to prove their effect on his state of mind—
to explain why he believed that they were lawful. So the law-
yer’s advice was admissible non-hearsay. See also United
States v. McLennan, 563 F.2d 943, 946 (9th Cir. 1977).




                               16
    Greenspan’s counsel did enough to preserve this error. At
first, he cited the wrong hearsay rule numbers, suggesting that
the statements fell within a hearsay exception rather than not
being hearsay at all. And he did not use the magic words “not
hearsay,” “truth of the matter asserted,” “state of mind,” or
“Rule 801(c).” But he made that point in substance: at the key
moment, he twice explained that he wanted to introduce Co-
hen’s advice to explain “why [Greenspan] thought that [sign-
ing the agreement] was okay to do.” App. 2577. That objection
was specific enough to give the District Court notice of its ba-
sis. See United States v. Russell, 134 F.3d 171, 179 (3d Cir.
1998).
    C. The Court erred in limiting the scope of the defense
to five agreements
    Greenspan also appeals the District Court’s instruction lim-
iting the scope of his advice-of-counsel defense to five specific
agreements, rather than all eight. Its instruction covered neither
two years’ rental agreements nor the consulting agreement. He
preserved the issue by objecting at trial. We review whether
the instruction stated the law correctly de novo, but review its
particular wording for abuse of discretion. Shaw, 891 F.3d at
449-50. Here too, the Court erred.
    A district court may refuse to instruct the jury on a defense
if there is insufficient evidence, as a matter of law, to support
that defense. United States v. Taylor, 686 F.3d 182, 194 (3d
Cir. 2012). But if the evidence at trial could have supported a
jury finding that the defense applied to the remaining three
agreements, then the District Court should not have excluded




                               17
them from its instruction. That is a question for the jury. See
Mathews v. United States, 485 U.S. 58, 63 (1988).
    Greenspan testified that he ran all agreements by Cohen be-
fore signing them: “[A]ny contract I entered into would have
to be looked at by Mr. Cohen to make sure it’s legal.” App.
2413. He reiterated that point more concretely: “Each new con-
tract was reviewed by [his office manager] and by Barry Co-
hen.” App. 2528. True, in places he qualified or contradicted
those blanket assertions. He later said he believed that he had
asked Cohen to review the Advantech consulting agreement,
and also believed that Cohen had not reviewed the 2008 rental
agreement.
    The District Court latched on to the contradiction to ex-
clude the latter agreement. But that contradiction was for the
jury to resolve, not the Court. And there was no basis for ex-
cluding the Advantech consulting agreement or the 2009 rental
agreement. Greenspan’s repeated testimony that Cohen had re-
viewed all agreements sufficed to include them all. So the
Court should have instructed the jury on the advice-of-counsel
defense for all the agreements.
   D. The jury-instruction error was not prejudicial, and
the hearsay and scope errors were harmless
    As mentioned above, the jury-instruction error was not pre-
served. So we review it for plain error and ask whether it prej-
udiced Greenspan. The hearsay and scope-of-defense errors
were preserved, so we review them for harmless error. Fed. R.
Crim. P. 52(a). We need not reverse these latter, nonconstitu-
tional errors if they had no “substantial and injurious effect or




                               18
influence in determining the jury’s verdict.” United States v.
Toliver, 330 F.3d 607, 612 (3d Cir. 2010) (quoting Kotteakos
v. United States, 328 U.S. 750, 776 (1946)); accord Brecht v.
Abrahamson, 507 U.S. 619, 623, 629-31 (1993). To meet that
standard, the government must show that it is “highly probable
that the error did not contribute to the judgment,” but it need
not “disprov[e] every reasonable possibility of prejudice.”
United States v. Mathis, 264 F.3d 321, 342 (3d Cir. 2001) (in-
ternal quotation marks omitted). In other words, “we [must]
have a sure conviction that the error[s] did not prejudice”
Greenspan. Id. We have that sure conviction here about all
three errors for three reasons.
    1. Greenspan presented significant evidence on his advice-
of-counsel defense. Greenspan succeeded in getting almost all
of his advice-of-counsel defense before the jury. He repeatedly
testified that he had brought each agreement to Cohen to re-
view. He said that Cohen had told him that the first rental
agreement “was a good contract and I could sign it.” App.
2417. He explained that he had “[a]bsolutely” relied on that
advice in signing the agreements with the Lab. App. 2579. And
he “[a]bsolutely [would] not” have signed them if Cohen had
advised against it. Id. Short of parroting Cohen’s exact words,
we do not see what more Greenspan could have said even if the
District Court had allowed it. And his testimony explained his
innocent state of mind for all eight agreements.
    2. The prosecution did not challenge Cohen’s involvement
in all the agreements. Next, the prosecution never argued that
Greenspan had not consulted Cohen, or that he had not con-




                              19
sulted Cohen about the three agreements omitted from the ad-
vice-of-counsel instruction. Instead, the prosecution’s theory
was that Greenspan had used Cohen only to make the bribery
agreements appear legitimate. David testified that when he had
first offered to rent space from him, Greenspan took him up-
stairs to see Cohen and said to Cohen: “[T]hese guys want to
pay me $2000, you know, to do blood in my office. I want to
do it. How do we make this contract look legitimate and how
do we get it to pass the smell test[?]” App. 1064. Cohen had
advised that it would look bad to use a round number. So they
lowered the initial rent from $2000 to $1992.50.
    Thus, there was no dispute about Cohen’s involvement in
any of the agreements. Instead, the issue was whether Green-
span had sought legal advice in good faith or rather to facilitate
bribery or kickbacks. All eight agreements stood or fell to-
gether as part of a single scheme. The jury believed David’s
version, not Greenspan’s: the lawyer was there to help Green-
span “pass the smell test,” not to help him follow the law. Let-
ting Greenspan elaborate more would not have changed that.
Nor would mentioning the other three agreements in the ad-
vice-of-counsel instruction.
    3. The evidence as a whole reeked of corruption. Finally,
Greenspan was right to worry about “the smell test.” The entire
scheme reeked. Greenspan admitted that he had steered blood
to the Lab and that David knew that he would do so. He admit-
ted that the Lab had paid him “rent” out of all proportion to his
own rent and the size of the phlebotomist’s tiny office. He ad-
mitted that the Lab had paid him large service fees even though
it was also paying the phlebotomist’s salary. He admitted that




                               20
Nordman had paid him consulting fees out of all proportion to
the other consulting fees that he had earned. He admitted that
he had asked Nordman for, and received, two expensive Christ-
mas parties for his staff. He never denied that the Lab had hired
his son and his mistress. And neither he nor his trial lawyer
plausibly explained this cornucopia of cash. The only reasona-
ble explanation was cash for blood.
    In the face of this mountain of evidence, the jury found that
Greenspan’s self-serving advice-of-counsel claims rang hol-
low. The advice-of-counsel instruction, testimony, and hearsay
ruling made no difference. In any event, there is no reasonable
possibility that the jury would have changed its mind about the
defense. So the unpreserved jury-instruction error was not prej-
udicial, and the preserved errors were harmless.
 III. THE DISTRICT COURT PROPERLY LIMITED GREEN-
        SPAN’S MEDICAL-NECESSITY EVIDENCE

    Greenspan also claims that the District Court should have
let him introduce expert testimony and conduct cross-exami-
nation of a government witness to show that the blood tests he
ordered were medically necessary. That evidence, he argues,
was relevant to disproving his criminal mental state. So, he
contends, the District Court abused its discretion by barring the
extra evidence.
    But medical necessity was only marginally relevant. Ra-
ther, the prosecution argued that Greenspan had steered medi-
cally necessary tests to the Lab, instead of other facilities, in
exchange for bribes or kickbacks. The limited probative value
of medical-necessity evidence was thus substantially




                               21
outweighed by the risk of misleading or confusing the jury. So
the District Court properly excluded it. Regardless, any error
would have been harmless.
   A. The Rule 403 balancing is properly before us
    We review a district court’s exclusion of evidence for abuse
of discretion. United States v. Starnes, 583 F.3d 196, 213-14
(3d Cir. 2009). Under Rule 403, a district court has broad dis-
cretion to “exclude relevant evidence if its probative value is
substantially outweighed by a danger of . . . confusing the is-
sues, [or] misleading the jury.” Fed. R. Evid. 403; Vosburgh,
602 F.3d at 537. We “strongly prefer” that a district court do
that balancing test explicitly. Egan v. Del. River Port Auth.,
851 F.3d 263, 277 (3d Cir. 2017). But if it does not, we either
“decide the trial court implicitly performed the required bal-
ance; or, if we decide the trial court did not, we undertake to
perform the balance ourself.” United States v. Eufrasio, 935
F.2d 553, 572 (3d Cir. 1991). We have declined to balance
those factors de novo only where a district court said nothing
about particular evidence’s probative value or prejudicial ef-
fect. United States v. Finley, 726 F.3d 483, 491 (3d Cir. 2013).
That is not the case here.
    To be sure, the District Court never explicitly balanced the
Rule 403 factors. It discussed the excluded evidence’s proba-
tive value at length, but not its potential to mislead the jury.
And it vacillated, ruling inconsistently on this evidence’s ad-
missibility both before and during trial. But the prosecution ex-
plicitly invoked Rule 403 before trial, arguing that the medical-
necessity evidence was not only logically irrelevant but also
likely to mislead the jury. And the District Court accepted that




                               22
argument, excluding the evidence because it “is not relevant
and is likely to mislead the jury.” App. 13. The latter half of
that phrase is almost a verbatim quotation of Rule 403’s “dan-
ger of . . . misleading the jury.” Fed. R. Evid. 403.
   So the District Court appears to have done the balancing
implicitly. Even if it did not, we can do it and we will.
   B. The danger of misleading or confusing the jury
substantially outweighed the medical-necessity evidence’s
limited probative value
   1. Limited probative value. The medical-necessity evi-
dence had little probative value. Even if the tests were neces-
sary, that explains only why Greenspan ordered the tests, not
why he referred them to the Lab instead of to other labs. So
medical necessity was at most marginally relevant.
    2. Misleading or confusing the jury. That scant probative
value was substantially outweighed by the risk of confusing or
misleading the jury. As the prosecution argued before trial, the
medical-necessity argument would have been “calculated to in-
vite the jury to acquit [Greenspan] because he performed many
good works and somehow deserved a break.” App. 94. It would
have served “only to confuse and distract the jury from the ac-
tual issues they must consider at trial.” App. 111. We agree. To
be clear, medical-necessity evidence could be relevant in future
bribery or kickback cases. But given the government’s blood-
diversion theory, the District Court did not abuse its discretion
by limiting this evidence.




                               23
    C. Even if there were error, it would have been harm-
less
    Even if the government opened the door to medical-neces-
sity evidence at trial by introducing evidence of cash payments
for ordering more lucrative tests, any error in excluding medi-
cal-necessity evidence would have been harmless. As dis-
cussed in the harmless-error section above, the prosecution’s
case was overwhelming. Greenspan’s office manager, a long-
time employee with no incentive to lie, testified that Greenspan
had told her to send blood to the Lab when patients’ insurance
would allow it. Over the next seven years, Greenspan, his staff,
his son, his mistress, and his struggling medical practice re-
ceived more than $200,000 in payments and benefits. Most
were undisputed, and all were suspect. Greenspan never plau-
sibly explained the many large, frequent cash infusions and
benefits. So even if the medical-necessity expert and cross-ex-
amination on medical necessity should have been allowed, they
would not have mattered.
    And both the government and the defense ultimately made
clear in closing remarks that medical necessity was not at issue.
In his closing argument, Greenspan’s counsel underscored that
point: “There’s been no allegation whatsoever that his decision
on what blood work was necessary, was anything but neces-
sary.” App. 3063. The government, in its closing rebuttal, like-
wise emphasized that “at no point did the government say
[Greenspan] was adding tests. It was just that he was sending
them to [the Lab] as opposed to another lab.” App. 3101-02.
And just in case “[the jury] thought this was an issue,” the gov-
ernment clarified that “there is no requirement, nothing in the




                               24
jury charge, nothing” about proving that Greenspan added un-
necessary tests. App. 3101. So any error would have been
harmless.
   IV. EVEN IF THE PROSECUTION CONSTRUCTIVELY
 AMENDED THE INDICTMENT IN ITS CLOSING, IT DID NOT
SERIOUSLY AFFECT THE PROCEEDINGS’ FAIRNESS, INTEG-
            RITY, OR PUBLIC REPUTATION

    Greenspan also argues that the prosecution constructively
amended Counts Three and Four of the indictment. Those
counts, he claims, were limited to his receiving Christmas par-
ties as kickbacks. But the prosecution’s closing argument, he
argues, improperly broadened them to include receiving con-
sulting fees a week or two before each party.
    Greenspan never raised this argument in the District Court,
so we again review for plain error. United States v. Syme, 276
F.3d 131, 148 (3d Cir. 2002). Here, we need not decide whether
there was an error or whether it was plain or prejudicial. Even
if the government constructively amended the two counts and
plainly did so, the evidence of the payments and parties was
overwhelming and basically undisputed. So at Olano’s fourth
prong, failing to reverse this error would not impair the pro-
ceedings’ fairness, integrity, or reputation. Thus, there was no
reversible error.
  A. No need to address whether there was a constructive
amendment and whether any error was plain or prejudicial
   The Grand Jury Clause of the Fifth Amendment guarantees
federal defendants the “right to be tried only on charges pre-
sented in [the grand jury’s] indictment.” Stirone v. United




                              25
States, 361 U.S. 212, 217 (1960). The court or prosecution con-
structively amends the indictment when the arguments, evi-
dence, or jury instructions create “a substantial likelihood that
the jury may . . . convict[ ] the defendant for an offense” differ-
ent from the one in the indictment. United States v. Daraio,
445 F.3d 253, 259-60 (3d Cir. 2006).
    Greenspan argues that the prosecution constructively
amended Counts Three and Four of the indictment. Those two
counts charged Greenspan with receiving a bribe or kickback
“[o]n or about . . . [a]pproximate[ly]” December 14, 2011, and
December 12, 2012. App. 62. Neither count mentioned a spe-
cific overt act or a type of payment. But the two dates corre-
sponded to the two Christmas parties paid for by the Lab.
    In its closing argument, the prosecution did not limit these
two counts to receiving Christmas parties. Rather, it argued
that the jury could convict Greenspan for receiving either each
Christmas party or the consulting fee that came a week or two
before each party. And the Court did not instruct the jury that
it had to find any specific acts to convict on these counts. It
said only that Greenspan was guilty of those counts if he “so-
licited or received kickbacks and bribes” from the Lab “on cer-
tain specific dates.” App. 2905 (emphasis added). It also told
the jury that the prosecution need not prove “the exact date of
the alleged offense.” Instead, it need prove only that the crime
was committed “on or about a certain date” or “on a date rea-
sonably near the date alleged.” App. 2873-74. Greenspan ar-
gues that all this was error because it let the jury convict him
on overt acts different from those charged.




                                26
   We need not decide whether the government constructively
amended the indictment, whether it did so plainly, or whether
any error prejudiced Greenspan. Even if Olano’s first three
prongs are all met, we find that its fourth prong is not. So we
need not analyze the others.
   B. We decline to reverse a conviction that is based on
overwhelming and essentially uncontroverted evidence and
closely linked to the charged crimes
    Following the Supreme Court’s guidance, some of our sis-
ter circuits decline to exercise their discretion to reverse con-
structive-amendment errors if (1) the charged and uncharged
crimes were “closely linked” and (2) the evidence of guilt on
the “closely linked” but uncharged crime is “ ‘overwhelming’ ”
and “ ‘essentially uncontroverted.’ ” United States v. Gonzalez
Edeza, 359 F.3d 1246, 1251 (10th Cir. 2004) (quoting United
States v. Cotton, 535 U.S. 625, 633-34 (2002) and Johnson v.
United States, 520 U.S. 461, 470 (1997)); see also United
States v. Daniels, 252 F.3d 411, 414 (5th Cir. 2001). So should
we.
   Here, the consulting fees and Christmas parties both came
from the Lab through Nordman. They were both kickbacks in
the same bribery scheme. They were even discussed in the
same voicemail.
    And the evidence was overwhelming and essentially un-
controverted that the consulting fees served as bribes or kick-
backs. At trial, the prosecution presented records of each con-
sulting fee from the Lab to Greenspan. Greenspan admitted




                               27
knowing that Nordman worked for the Lab. And the prosecu-
tion presented overwhelming evidence detailing the sham con-
sulting sessions between Greenspan and Nordman.
    The same is true of the Christmas parties. No one disputes
that Nordman paid for both Christmas parties using the Lab’s
corporate credit card. Greenspan admitted that he asked Nord-
man for them. And there is no legitimate explanation for why
he or Nordman did so. The only reasonable conclusion was that
Greenspan had taken the Christmas parties as bribes or kick-
backs. In short, the consulting fees and parties were undoubt-
edly closely linked. The entire scheme stood or fell together,
and the jury found that it fell afoul of the law.
    Even though Greenspan had plenty of notice of these alle-
gations, he could not adduce any plausible innocent explana-
tion for these repeated payments. So we decline to exercise our
discretion to notice any error.
    V. THE CUMULATIVE ERRORS DID NOT PREJUDICE
                   GREENSPAN
    Where there are multiple trial errors, a defendant can ask us
to consider them together. Under this cumulative-error analy-
sis, we grant a new trial only if “the[ ] errors, when combined,
so infected the jury’s deliberations that they had a substantial
influence on the outcome of the trial.” United States v.
Thornton, 1 F.3d 149, 156 (3d Cir. 1993) (quoting United
States v. Hill, 976 F.2d 132, 145 (3d Cir. 1992)).
   Like our sister circuits, we do not “simply count[ ] up the
number of errors discovered.” Grant v. Trammell, 727 F.3d
1006, 1025 (10th Cir. 2013). There are two ways that errors




                               28
that are not individually reversible can become so cumula-
tively. First, related errors can have “an inherent synergistic
effect,” in which “they amplify each other in relation to a key
contested issue in the case.” Cargle v. Mullin, 317 F.3d 1196,
1221 (10th Cir. 2003); Ybarra v. McDaniel, 656 F.3d 984,
1001 (9th Cir. 2011). Second, even if there is no synergy, “ac-
cumulating unrelated errors” can still warrant reversal “if their
probabilistic sum sufficiently undermines confidence in the
outcome of the trial.” Grant, 727 F.3d at 1026 (emphasis
added). In other words, even if the errors do not multiply, they
can still add up to prejudice. We have not found that cumula-
tive errors warranted reversal, however, where the remaining
evidence of guilt was “overwhelming.” See United States v.
Copple, 24 F.3d 535, 547 n.17 (3d Cir. 1994) (finding harmless
the admission of prejudicial victim-impact testimony on top of
six other alleged trial errors).
    Greenspan never raised a standalone cumulative-error
claim. At best, he raised this claim only about the advice-of-
counsel errors. At least on habeas, we and many of our sister
circuits treat cumulative error as a discrete claim that defend-
ants must affirmatively raise or else forfeit. See, e.g., Collins v.
Sec’y of Pa. Dep’t of Corr., 742 F.3d 528, 541 (3d Cir. 2014);
Keith v. Mitchell, 455 F.3d 662, 679 (6th Cir. 2006); Gonzales
v. McKune, 279 F.3d 922, 925 (10th Cir. 2002) (en banc).
    We need not decide whether the same preservation require-
ment holds true on direct appeal. Even if we overlook any for-
feiture, the combined errors do not warrant reversal.




                                29
   A. The cumulative errors on the advice-of-counsel de-
fense were not prejudicial
    Greenspan never expressly asked us to consider any of the
errors cumulatively. When read charitably, his brief hinted at
this claim by grouping the advice-of-counsel errors together
and explaining how each warranted reversal. But as then-Judge
Gorsuch explained, “a perfunctory assertion falls well short of
what’s needed to overturn a judgment.” Grant, 727 F.3d at
1025 (finding insufficient a request to “consider the synergistic
effect of all the errors and grant [the defendant] relief”).
    And we have already explained why the advice-of-counsel
errors, standing alone or together, do not warrant reversal.
Greenspan pleaded his case to the jury with few limits: he tes-
tified throughout his trial that he relied on his lawyer’s advice
about the leases and agreements and that he thought they were
legitimate. And the prosecution never challenged his lawyer’s
involvement in them all.
    So the only issue was whether Greenspan sought legal ad-
vice in good faith or to mask his corrupt intent. But the pay-
ments were out of all proportion to any legitimate purpose. He
admitted receiving them. And he offered no plausible explana-
tion for them. The evidence of corrupt intent was thus over-
whelming.
   B. The cumulative trial errors and potential errors in
the aggregate were not prejudicial
   Greenspan never raised a cumulative-error claim aggregat-
ing the advice-of-counsel, medical-necessity, and construc-




                               30
tive-amendment alleged errors. Even if we overlook that for-
feiture, the errors and potential errors were too unrelated to
have any synergies. And the cumulative effect of these unre-
lated errors fell far short of undermining confidence in the out-
come of the trial.
    1. The errors did not compound one another. Medical ne-
cessity had little to do with the other claims of error. It bore
only on the alleged fee-for-test payments as envelopes of cash.
We have already explained why there was no error in exclud-
ing medical-necessity evidence. But even if there were error,
these payments were not charged in the indictment. The pay-
ments were modest and revealed only a glimpse of the massive
bribery or kickback scheme. And Greenspan denied receiving
these payments, so he could not have claimed that he had relied
on his lawyer’s advice to sanitize them.
    Constructive amendment also had little to do with the other
two claimed types of error. A constructive amendment of an
indictment is a grand-jury error, not a trial error. Stirone, 361
U.S. at 217-18. Unlike a variance, which occurs when the evi-
dence at trial is materially different from the facts alleged in
the indictment, a constructive amendment does not affect the
fairness of the trial and what evidence is presented to the petit
jury. See United States v. McKee, 506 F.3d 225, 231 n.7 (3d
Cir. 2007). So even if this were error, it did not bear on Green-
span’s criminal intent. And it was unrelated to the other two
types of alleged error.
   Nor did any constructive amendment prejudice the trial.
Greenspan had notice that the government was alleging that he
had taken consulting payments as bribes or kickbacks. Those




                               31
payments were among the many overt acts listed in Count One
of the indictment. And he defended himself at trial against
those allegations, unsuccessfully claiming that his consulting
arrangement was legitimate and denying knowledge of who
was funding those payments. So all the alleged trial errors were
unrelated.
    2. The unrelated errors did not add up to prejudice. And
the unrelated errors did nothing to undermine the outcome of
the trial. The evidence of guilt was overwhelming. The jury
had no reasonable choice but to convict. Again, the modest fee-
per-test payments were not charged and had negligible effect
on his criminal intent. Greenspan never disputed receiving the
rest of the payments and benefits. Yet he offered no plausible
explanation for why he was being paid so much, out of all pro-
portion to the space the Lab used, the time he spent consulting,
or the work his mistress did for the Lab. The explanations he
did offer were implausible, only highlighting the problems
with Greenspan’s story. “Adding [modest errors] together un-
doubtedly leads to a somewhat less modest sum.” Grant, 727
F.3d at 1026. Even so, “they do not collectively call into ques-
tion the compelling case the government put on” here. Id.
   At trial, the jury heard one fishy statement after another.
Each statement only made the stench of corruption more pun-
gent. Even considered together, the alleged trial errors could
not have substantially influenced the trial. So no new trial is
warranted.




                              32
VI. EVEN THOUGH THE DISTRICT COURT FAILED TO AD-
DRESS GREENSPAN DIRECTLY AT SENTENCING, WE NEED
NOT REVERSE BECAUSE GREENSPAN MADE A STRATEGIC
            CHOICE NOT TO ALLOCUTE
    Finally, Greenspan challenges the District Court’s failure
to ask him personally if he wanted to speak at sentencing. The
Court asked sentencing counsel if Greenspan wanted to say an-
ything, but counsel said no. It asked again, and counsel re-
sponded: “No. We are taking an appeal so I have advised him
we waive allocution.” App. 3174. The judge never asked
Greenspan himself whether he wanted to speak.
   Greenspan argues that the District Court should have asked
him personally if he wanted to say anything at sentencing. Be-
cause he did not object at sentencing, we review for plain error.
Fed. R. Crim. P. 52(b); United States v. Adams, 252 F.3d 276,
278-79 (3d Cir. 2001). We again apply Olano’s four-part
framework for plain-error review.

   A. There was error and it was plain
    The allocution error satisfies Olano’s first and second
prongs. A sentencing judge must “unambiguously address” the
defendant himself, not just his counsel, and “leave no room for
doubt that the defendant has been issued a personal invitation
to speak prior to sentencing.” Green v. United States, 365 U.S.
301, 305 (1961); accord Fed. R. Crim. P. 32(i)(4)(A)(ii). Here,
the District Court failed to do so. That was error. And the error




                               33
was obvious on the face of the record, so it was plain. Adams,
252 F.3d at 286. The government does not dispute this.
   B. No need to decide whether the government has re-
butted the presumption of prejudice
    At Olano’s third prong, under our precedent, allocution er-
rors trigger a presumption of prejudice. Id. at 287. We apply
that presumption whenever the allocution error could have in-
fluenced the sentence. Id. at 289. Although the District Court
lowered Greenspan’s sentence and sentenced him to the bot-
tom of the new, lowered range, an opportunity existed for an
even lower sentence under the advisory Sentencing Guidelines.
So the presumption of prejudice applies here.
    The government contests the validity and strength of this
presumption, citing many precedents from the Supreme Court.
We have never held that this presumption is irrebuttable. “Un-
less flagged as irrebuttable, presumptions are rebuttable.”
Binderup v. Att’y Gen., 836 F.3d 336, 350 (3d Cir. 2016) (en
banc) (opinion of Ambro, J.). And the government argues that
it can rebut and has rebutted the presumption here: Greenspan
allocuted indirectly through his statements on video and in the
presentence report. But because we resolve this case at Olano’s
fourth prong, we need not decide whether the Supreme Court
has abrogated this presumption or whether the government has
rebutted it here.




                              34
   C. We will not reverse an error that was part of Green-
span’s strategy
    Even if the first three prongs are satisfied, we need not re-
verse at Olano’s fourth prong “unless the error ‘seriously af-
fect[ed] the fairness, integrity, or public reputation of judicial
proceedings.’ ” 507 U.S. at 732 (quoting Young, 470 U.S. at
15). Here, the error fit into Greenspan’s counsel’s strategy. So
we will not exercise our discretion to reverse.
    Reversing a plain error “is permissive, not mandatory”: we
may correct the error but need not do so. 507 U.S. at 735. Even
before Olano, the Supreme Court limited courts to “cor-
rect[ing] only ‘particularly egregious errors.’ ” Young, 470 U.S.
at 15 (quoting United States v. Frady, 456 U.S. 152, 163
(1982)). And it later instructed courts to exercise their discre-
tion to correct errors at Olano’s fourth prong rarely and “spar-
ingly.” Jones v. United States, 527 U.S. 373, 389 (1999).
    Since Olano, the Supreme Court has rejected per se ap-
proaches that unduly restrict our discretion. Rather, we must
apply Olano’s fourth prong case by case, delving into each
case’s particular facts. Puckett v. United States, 556 U.S. 129,
142 (2009); e.g., United States v. Marcus, 560 U.S. 258, 266
(2010) (rejecting per se rule of reversal whenever there is “any
possibility, no matter how unlikely,” that a defendant was con-
victed based on pre-enactment conduct).
   And Adams, our controlling precedent, does not eliminate
our discretion. On the contrary, Adams found it appropriate to
use our discretion to correct the particular error in that case.
252 F.3d at 288-89. To make that judgment call, Adams tells




                               35
us to look at “the seriousness of the error in the context of the
entire case.” 252 F.3d at 285 (emphasis added).
    Here, the context is that Greenspan strategically skipped al-
locution while expressing remorse on video and in writing to
get a much lower sentence. That is precisely the type of “sand-
bagging strategy” that makes appellate courts “particularly re-
luctant to notice a[n error] as plain error.” Syme, 276 F.3d at
154-55 n.9 (constructive amendment). Courts must not create
incentives for defendants to ignore errors at trial “to keep an
issue for appeal as insurance in the event they are convicted.”
Id. at 154 n.9. So declining to fix the allocution error here
would not work an injustice. But rewarding counsel’s strategy
with reversal would do just that.
    At times, we have overread Adams as adopting a per se ap-
proach to the denial of a defendant’s right of allocution. See,
e.g., United States v. Plotts, 359 F.3d 247, 250 n.6 (3d Cir.
2004) (reading Adams as setting out an unqualified rule for
Olano’s fourth prong); United States v. Paladino, 769 F.3d
197, 201-02 (3d Cir. 2014) (quoting Plotts’s footnote). But
these footnote dicta create no special across-the-board rule just
for allocution errors. Adams, the controlling precedent, never
pronounced a blanket rule. Nor did the Supreme Court. See Hill
v. United States, 368 U.S. 424, 428 (1962) (holding that an al-
locution error is neither a constitutional error nor “a fundamen-
tal defect”). And we are careful not to read our precedents to
gainsay those of the Supreme Court.
     Unsurprisingly, our sister courts of appeals deny relief at
Olano’s fourth prong when the error, or the failure to object to
it, was part of defense counsel’s strategy. E.g., United States v.




                               36
Rivera Rangel, 466 F.3d 158, 165 (1st Cir. 2006); United
States v. Bayless, 201 F.3d 116, 128-29 (2d Cir. 2000).
    And at least one other court of appeals has refused to re-
verse an allocution error in similar circumstances. In United
States v. Noel, the trial judge failed to address the defendant
personally, but twice mentioned his right to allocution. 581
F.3d 490, 504 (7th Cir. 2009). The defendant wrote a letter,
which “was structured much as an allocution would have been”
and was read aloud at sentencing. Id. And the defendant was
sentenced below the applicable guidelines range. Id. The Noel
court thus chose at Olano’s fourth prong not to reverse the er-
ror. Id. We will do the same.
    Here, allocuting would have put Greenspan on the horns of
a dilemma: If he had allocuted and admitted guilt, that admis-
sion could have doomed his appeal. If he had allocuted without
admitting guilt, he could have seemed unrepentant and unwor-
thy of leniency. He had to walk a tightrope between the two.
But if he did so in open court, he could have easily erred in
either direction. And he would not have been able to edit his
live remarks.
   Instead, Greenspan sandbagged. At sentencing, the judge
twice asked counsel whether Greenspan wanted to allocute.
Counsel twice declined, because Greenspan intended to appeal.
    Like Noel, Greenspan found other ways to plead for leni-
ency. He wrote a sincere, four-paragraph-long apology to the
District Court. Without admitting guilt, he accepted responsi-
bility for his association with the Lab and Advantech. He also




                              37
highlighted several mitigating circumstances: his old age; his
long, crime-free career; and remorse for his family’s pain.
    And he submitted two videos that drove these mitigating
circumstances home. In the first, a psychologist and two former
prison wardens relied on these same mitigating circumstances
to recommend leniency. In the second, Greenspan himself
spoke at length. While his family, patients, and close friends
pleaded for leniency, he showcased his personal life and long
medical career. Both the written statement and the videos were
carefully crafted, avoiding the risks of live remarks.
    Greenspan’s strategy worked. As in Noel, the sentencing
judge lowered Greenspan’s final offense level by four levels.
He sentenced him at the bottom of the lowered range, to 41
months’ imprisonment, 37 months lower than the guidelines’
maximum. To explain the sentence reduction, the judge men-
tioned Greenspan’s age, health, and distinguished career. So
declining to reverse would not seriously affect the judicial pro-
ceedings’ fairness, integrity, or public reputation.
    Defense counsel must zealously advocate for their clients.
But we refuse to reward this strategic decision. Reversing this
allocution error would work an injustice. So we will exercise
our discretion to affirm Greenspan’s sentence.
                           *****
    On appeal, Greenspan’s counsel thoroughly examined the
extensive record and skillfully highlighted the errors and po-
tential errors below. We are grateful for their expert assistance
in doing so. But we correct errors only when justice warrants




                               38
doing so, not when the evidence is overwhelming and essen-
tially undisputed, and certainly not when a litigant sandbags.
So we will affirm.




                             39